Case 2:19-cv-00726-JLB-MRM Document 62 Filed 09/10/21 Page 1 of 1 PageID 546




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ALLIED BUILDING INSPECTION
SERVICES, INC., a Florida corporation,

             Plaintiff,

v.                                             Case No. 2:19-cv-726-JLB-MRM

CHRIS SHONE LOVELL, an individual,
ALLIED HOME INSPECTIONS PRO, LLC,
and ALLIED INDOOR ENVIRONMENTAL
CONSULTANTS, INC.,

             Defendants.


                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 61.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on September 10, 2021.
